FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WARUT SOMCHAT,                                    No. 11-70152

               Petitioner,                        Agency No. A095-659-398

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Warut Somchat, a native and citizen of Thailand, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s determination that an

alien is removable for marriage fraud, Nakamoto v. Ashcroft, 363 F.3d 874, 881

(9th Cir. 2004), and review de novo due process claims, Barron v. Ashcroft, 358
F.3d 674, 677 (9th Cir. 2004). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Somchat is

removable for marriage fraud where he admitted to an immigration agent that his

marriage was fraudulent and entered into for purposes of obtaining an immigration

benefit. See 8 U.S.C. § 1227(a)(1)(G)(ii); Nakamoto, 363 F.3d at 882.

      Somchat’s due process contentions fail because the BIA did not rely on his

ex-wife’s affidavit in finding him removable, and he did not demonstrate that he

was prejudiced by the lack of an interpreter at his interview with an immigration

agent. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show

error and substantial prejudice to prevail on a due process claim).

      We lack jurisdiction to review the agency’s discretionary decision to deny

Somchat voluntary departure, see 8 U.S.C. § 1229c(f), and Somchat does not raise




                                          2                                   11-70152
a colorable constitutional claim regarding voluntary departure that would invoke

our jurisdiction, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      11-70152